     8:19-cv-00531-JMG-MDN Doc # 57 Filed: 11/16/20 Page 1 of 2 - Page ID # 120




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                             Plaintiff,                                                 8:19CV531

          vs.

    $110,000.00 IN UNITED STATES                                              THIRD AMENDED
    CURRENCY,                                                             CASE PROGRESSION ORDER

                             Defendant.

          vs.

    JULIO MARTINEZ,
                             Claimant.

       This matter is before the Court on the Claimant’s Unopposed Motion for Extension of Time
to Case Progression Order (Filing No. 56). For good cause shown, the Court will grant the
requested extensions. Accordingly,

       IT IS ORDERED that the Claimant’s Unopposed Motion for Extension of Time to Case
Progression Order (Filing No. 56) is granted, and the second amended case progression order is
amended as follows:

                1)   The deadline for filing motions to suppress is December 31, 2020.

                2)   The deadline for identifying expert witnesses expected to testify at the trial, (both
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                     Civ. P. 26(a)(2)(C)), is January 11, 2021.

                3)   The deadline for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), is February 1, 2021.

                4)   The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is March 19, 2021.

                5)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is April 16, 2021.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:19-cv-00531-JMG-MDN Doc # 57 Filed: 11/16/20 Page 2 of 2 - Page ID # 121




      6)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
           the Federal Rules of Civil Procedure is April 16, 2021. Motions to compel written
           discovery under Rules 33, 34, 36 and 45 must be filed by April 30, 2021.

           Note: A motion to compel, to quash, or for a disputed protective order shall not
           be filed without first contacting the chambers of the undersigned magistrate judge
           on or before the motion to compel deadline to set a conference to discuss the
           parties’ dispute, and after being granted leave to do so by the Court.

      7)   The status conference on March 15, 2021, is cancelled. A planning conference
           to discuss case progression, dispositive motions, the parties’ interest in
           settlement, and the trial and pretrial conference settings will be held with the
           undersigned magistrate judge on April 16, 2021, at 9:00 a.m. by telephone.
           Counsel shall use the conferencing instructions assigned to this case to participate
           in the conference.

      8)   The deadline for filing motions to dismiss and motions for summary judgment is
           May 14, 2021.

      9)   The parties shall comply with all other stipulations and agreements recited in their
           Rule 26(f) planning report that are not inconsistent with this order.

      10) All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be considered
          absent a showing of due diligence in the timely progression of this case and the
          recent development of circumstances, unanticipated prior to the filing of the
          motion, which require that additional time be allowed.


   Dated this 16th day of November, 2020.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
